OPINION
PER CURIAM.
Reynoldo Desamour has filed a mandamus petition pursuant to 28 U.S.C. § 1651, seeking to compel the District Court for the Eastern District of Pennsylvania to rule on his motion filed pursuant to Fed. R.Civ.P. 60(b). It appears that the District Court has recently entered an order disposing of his Rule 60 motion. Accordingly, the petition for a writ of mandamus will be denied as moot. Desamour may, of course, challenge the District Court’s disposition of his Rule 60(b) motion by filing a timely notice of appeal in accordance with the dictates of Rules 3 and 4 of the Federal Rules of Appellate Procedure.